Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sum of the weight of components (a0) to (a4) " in its last line.  There is insufficient antecedent basis for this limitation in the claim.
A component (a0) is not previously set forth or defined by the claims.  Accordingly, reference back to it in setting forth the basis for the now claimed range of values is confusing as to intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al.(2014/0206783).
Fricke et al. discloses preparations of porous polymeric materials for insulation articles as claimed prepared by combining materials that may comprising polyisocyanates, polyfunctional aromatic amines, catalysts that may include alkali metal, alkali metal carboxylate salts as claimed, optionally water, other catalysts as needed, isocyanate reactive organophosphonate fire retardants, including particularly EXOLIT OP 560 {flame retardant based on diol phosphonate with Zerewitinoff active hydrogen atoms}, with solvent and reacting the materials to form organic gel materials followed by drying under critical or subcritical conditions (see abstract, paragraphs [0001]-[0004], [0011], [0023]-[0087], [0095], [0106], [0112]-[0144], [0165]-[0167] and Examples). 
Fricke et al. differs from applicants’ claims in that it recites different ranges of amount values for its phosphorus compound(s) and does not specifically recite ranges of phosphorus content values as claimed. However, in that EXOLIT OP 566 has a target range of phosphorus content of 10-13% and Fricke et al. allows for its fire retardant to be present in amounts of up to 25% by weight(paragraph [0076]), it is held that it would have been obvious for one having ordinary skill in the art to have utilized any amount of the fire retardants allowed for by Fricke et al., including EXOLIT OP 566 in amounts as provided for by Fricke et al. in performing the processes of Fricke et al. for the purpose of achieving desired levels of fire retardancy in products realized in order to arrive at the processes and products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al.(2014/0206783) as applied to claims 1, 4-7 and 10-15 above, and further in view of WO 2015/144675.
 Fricke et al. differs from applicants’ claims in that it does not specifically require utilization of monools. However, WO 2015/144675 discloses the utilization of monools to be known in closely related porous polymer preparations for their functional reactant effect (see pages 4 & 5).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the monool of WO 2015/144675 in the preparations of Fricke et al. for the purpose of imparting its isocyanate reactive and readily recognized chain terminating reactive effects in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results. 

	Applicants’ arguments regarding the Fricke et al. involved rejections have been considered.  However, they are unpersuasive.
	Fricke et al. particularly recites its component (a4) to be useful and effective as a fire retardant,  Accordingly, arguments in this regard are unpersuasive.  Moreover, Fricke et al. (paragraph [0076]) does recite ranges of employment for this component, and it is maintained that utilization of any provided for amount would have been within the skill of the ordinary practitioner in the art with the expectation of success in the absence of a showing of sufficient new or unexpected results.
As to applicants’ arguments concerning results, the following are held to apply:

Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants’ have not demonstrated their showings referred to on reply to be commensurate in scope with the scope of combinations now claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/621,153)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims set forth preparational methods for forming porous gel products through combining materials as claimed with solvent and drying wherein they differ in the make-up and amounts of materials, including isocyanate reactive phosphorus materials, in a manner that would have been obvious to one having ordinary skill in the art in the absence of a showing of new or unexpected results attributable to difference in the claims.


Applicants’ arguments have been considered.  However, they are unpersuasive.
It is reiterated that, though it may be agreed that rejection would be withdrawn at this time if all other issues were resolved and claims were otherwise allowable, such is not the case at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070.  The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765